Citation Nr: 0902883	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
October 1991.  His discharge documents reflect that he served 
in the Southwest Asia theater of operations (SWA TO) from 
August 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied an evaluation greater than 50 
percent for PTSD.

In October 2008, the veteran and his witness testified before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the service connected PTSD is manifested by no more than 
occupational and social impairment, with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9411, 9440 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Pre-adjudicatory notice was provided by letter dated in July 
2002, but it was inadequate.  Notwithstanding this error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, supra.

The July 2002 letter and subsequent, March 2006 and June 
2008, letters stated that to establish entitlement to an 
increased evaluation for his service-connected PTSD the 
evidence must show that his condition "has gotten worse."  
The letters also explained that the VA was responsible for 
(1) requesting records from Federal agencies, (2) assisting 
in obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The December 2002 rating decision explained the 
criteria for the next higher disability rating available for 
PTSD under the applicable diagnostic codes.  The April 2003 
statement of the case and subsequent supplemental statements 
of the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected disability, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased evaluation claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran examinations, and 
afforded the veteran the opportunity to give testimony before 
the Board which he did do.

In July 2006, the veteran was scheduled for VA examination.  
The records show that the veteran refused the examination 
because the examiner was, to the veteran's perception, of 
Middle Eastern descent-even though the examiner explained 
that he was not.  The veteran stated and testified before the 
undersigned Veterans' Law Judge that he did not refuse the 
examination, but admits that he was uncomfortable with the 
physician because of his ethnicity.

Regardless the reasoning for the missed examination, it is 
observed that the veteran was previously examined in October 
2002 and November 2004.  In addition, VA treatment records 
are present dated through 2008 which describe the veteran's 
disability picture fully.  Moreover, the record contains lay 
statements from his parents and his spouse, and his spouse 
offered testimony in October 2008.  The Board therefore finds 
no need to remand for additional examination.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for PTSD was granted in a May 1998 rating 
decision.  A 30 percent evaluation was assigned effective in 
October 1996.  The evaluation was increased to 50 percent in 
a January 2002 rating decision, effective in July 2001.  The 
present appeal arises from a new claim for increase filed in 
July 2002.

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

After close review of the evidence in the present case, the 
Board finds that the overall disability picture presented 
most closely approximates the criteria for the assignment of 
a 50 percent disability, and no greater. 

VA examination conducted in October 2002 show complaints of 
trouble falling asleep and staying asleep, nightmares every 
night, anger and irritability with enraged outbursts, social 
isolation, guardedness, paranoia, and near constant 
depression.  The examiner observed the veteran to exhibit 
extremely poor hygiene, and the veteran reported he did not 
bathe, brush his teeth, shave or comb his hair for days at a 
time.  He was receiving no psychiatric treatment.  The 
examiner noted that he made a rather gruesome appearance, 
unshaven, unkempt, dirty and malodorous and dressed in 
leather jacket, war-type hat, and dark glasses.  He responded 
to questions in a semi-irritated, defensive, and withholding 
manner.  However, he was alert and oriented in all spheres, 
in good contact with routine aspects of reality and showed no 
signs or symptoms of psychosis.  Memory and intellect were 
intact.  The examiner noted the veteran was significantly 
depressed and that there appeared to be a psychotic-like 
aspect to the depression in his comments concerning other 
people, vigilance, and paranoid approach to things in 
general.  His affect was completely flattened, and his 
insight and judgment showed major impairment.  The examiner 
diagnosed PTSD by history, and major depressive disorder with 
psychotic features in AXIS I, and mixed personality disorder 
with severe borderline and schizoid aspects in AXIS II.  A 
GAF of 55 was assigned.

The examiner opined that the veteran no longer met the 
criteria for PTSD and questioned the validity of the previous 
diagnoses of PTSD.  The examiner further indicated that the 
depression exhibited was not related to the veteran's 
military experiences.  

In a December 2003 rating decision, the RO denied service 
connection for major depressive disorder.  The veteran did 
not appeal this decision.

Additional VA examination conducted in November 2004, at 
which time the examiner observed that the veteran did appear 
to meet the criteria for PTSD.  She explained that the 
veteran had had an episode of major depression in 2000, at 
which time he became completely anhedonic, not cleaning 
himself or getting out of bed.  The examiner opined that 
these symptoms had abated and were not related to the PTSD.  
She diagnosed chronic PTSD, by history and major depressive 
disorder in AXIS I, and paranoid personality features in AXIS 
II.  She opined that the veteran's stable marriage was 
evidence against a full paranoid personality disorder, and 
that his symptoms of PTSD were not a typical presentation in 
that he expressed anger and hostility rather than avoidance 
or occasional irritability.  In addition, she noted the PTSD 
did not explain his paranoia.  Rather, the examiner observed, 
the veteran appeared to manifest paranoid personality 
features, which she opined would account for the chronic 
suspiciousness, doubt about others' loyalty, chronic grudges, 
hypersensitivity about attacks on his character, chronic 
anger, and inflexible thinking.  The veteran was not 
receptive to psychological testing which could have clarified 
this.  

The veteran reported additional symptoms of hypervigilance 
and difficulty with memory, and increased anger recently when 
a neighbor considered renting to a person of foreign descent.  
His wife, who also spoke to the examiner, stated that the 
veteran could not remember things and had to write everything 
down.  His nightmares had become more frequent and had 
worsened to the point where she was afraid to sleep with him.  
She also stated that he needed constant reminding to clean 
himself.  The examiner observed the veteran to present in a 
flannel shirt with non-descript pants and to be of average 
cleanliness.  He was irritable and guarded and did not 
readily give answers.  He appeared to be grandiose at times, 
but was alert and oriented in all spheres.  Mood was mildly 
depressed and affect was mildly blunted except when speaking 
of foreigners.  Memory was intact to testing, and his 
concentration appeared normal throughout the exam.  He 
expressed animosity toward foreigners, in particular those of 
Middle Eastern descent, and the examiner noted that his 
affect became vindictive when discussing the neighbor that 
wanted to rent to such a person.  Speech was normal in rate 
and volume.  He seemed a little slow in responding to 
questions but the examiner noted that this did not interfere 
with understanding his responses.  The examiner noted a past 
reference to suicidal ideation but the veteran denied 
psychotic symptoms, current suicidal or homicidal ideation, 
obsessions, preoccupations, or compulsions.  No delusional 
history was reported or endorsed.  

The examiner assigned a GAF of 50, and indicated that this 
was for symptoms of the veteran's PTSD, which she described 
as moderately severe and enumerated as nightmares, 
flashbacks, poor sleep, and vigilance about safety in 
addition to avoidance of foreigners.  The examiner noted that 
the veteran's history of depression with thoughts of suicide 
and anhedonia were independent of his PTSD.  She also 
attempted to parse the veteran's paranoia about foreigners, 
grudges, and hypersensitivity about attacks on his character 
as attributable to his personality structure, as noted 
earlier, but stated that his avoidance of foreigners (rather 
than his anger and hostility) was more related to his PTSD 
and that his presentation of this symptom was atypical in 
that he did express anger and hostility.

Additional VA examination was scheduled for July 2006, but as 
explained above, this was not accomplished.  

Statements proffered by the veteran's parents in January 2002 
attest to the difference in the veteran's demeanor after his 
service in the SWA TO, describing him as nervous, unable to 
sustain focus, difficulty sleeping, violent awakening and 
flashbacks, and their fear for him and sometimes of him.  
Statements by the veteran's spouse in January and April 2002 
attest to the veteran's increased moodiness, forgetfulness, 
nightmares, paranoia, difficulty with persons of Middle 
Eastern ethnicity, loss of interest in physical relationship, 
and inattentiveness.  She stated he would lose his way home 
from work and stopped talking about things.  She described 
him as isolated, antisocial, and reclusive.

The veteran and his spouse testified that he is forgetful, 
has difficulty sleeping and has nightmares and violent sleep, 
cries a lot, has no friends, participates in very little and 
doesn't go out by himself.  He stated that he keeps the house 
locked and blocks the windows with trash bags.  He owns 58 
guns and his wife testified that he has a room specifically 
for them.  The veteran testified that he would not remember 
to take his medication if she didn't remind him, and his wife 
concurred, stating that he cannot remember things without 
writing them down.  She further explained she must remind him 
to bathe.  But they also testified that he sees a friend of 
his every six months, and he also sees his parents, a cousin, 
and an aunt who live nearby. 

Treatment records, including private records, records 
obtained from the Social Security Administration (SSA) and VA 
treatment records reflect treatment for chronic psychiatric 
symptoms without remission, including difficulty sleeping, 
memory problems, flashbacks, nightmares, irritability, angry 
outbursts, inability to deal with foreigners, isolation, 
avoidance, and anxiety.  SSA records show disability was 
awarded in April 2002 for a primary diagnosis of affective 
disorders and a secondary diagnosis of anxiety related 
disorders.  Yet, these records consistently show no report or 
observation of delusions, hallucinations, perceptual 
disturbances, psychoses, disorientation, illogical, 
irrelevant or obscure speech or gross impairment of thought 
processes or communication.  There are no reports or 
observation of current suicidal ideation, and the veteran has 
not been found to be a danger to himself or others.  These 
records show that the veteran maintains a close relationship 
with his wife, with whom he has been married for ten years, 
and his stepchildren, albeit with some difficulties.  The 
records also show that he maintains relationships with his 
parents, a cousin and an aunt who live nearby, and with a 
friend.

These records further show GAF scores consistently reported 
between 45 and 55.

This is consistent with the criteria for a 50 percent 
evaluation.  

The veteran has been found to neglect his appearance and 
personal hygiene, and he and his spouse have testified that 
he has to be reminded to bathe.  The January 2005 VA 
examination opined that this was a symptom of his major 
depression, which has not been associated with the veteran's 
service-connected PTSD.  As above noted, service connection 
for major depression was denied in a December 2003 rating 
decision that the veteran did not appeal.  Nonetheless, even 
assuming, without finding, that this symptom is a part of the 
service-connected PTSD, the symptom by itself does not 
elevate the veteran's overall disability picture to one 
approximating occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood with inability to 
establish and maintain effective relationships absent 
findings of other symptoms warranting the 70 percent 
evaluation-as discussed above.  Moreover, neither the 
veteran nor his spouse have alleged, nor has the evidence 
demonstrated, that he is unable to perform activities of 
daily living.

In essence, the evidence does not establish that the veteran 
manifests symptoms that meet or more nearly approximate the 
criteria for a 70 percent rating as outlined above.  Under 
these circumstances, as the criteria for a rating of 70 
percent have not been met, a higher evaluation is not 
warranted.

The preponderance of the evidence is against the claim for 
entitlement to an evaluation greater than 50 percent for 
PTSD; there is no doubt to be resolved; and an evaluation 
greater than 50 percent for PTSD is denied.

The veteran is competent as a lay person to report that of 
which he has knowledge. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994). However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support the assignment 
of staged evaluations.  

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

An evaluation greater than 50 percent for PTSD is denied.





____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


